DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 12-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The reason for overcoming the  35 U.S.C 101 rejections:

Step 1: the claims recite a series of steps and, therefore, is a process

Step 2A- prong 1:  The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. The claims do not recite a fundamental economic concept or commercial and legal interaction .  While some of the limitation  based on a concept or commercial and legal integration . With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim do not recite mathematical relationship, formula, or  calculation.   The claims are eligible because it does not recite a judicial exception.


The reason for overcoming the 35 U.S.C 103 rejections:

Lin  (US Pub., 2011/0040626 A1) discloses  an approach is provided for advertisement-based navigational services. A route request is received from a user device for route directions. An advertisement request is generated for advertisement content. Location of the user device and routing information associated with the route directions are determined. The advertisement request is transmitted to an advertisement platform that selects an advertisement based on the location of the user device and the routing information. The selected advertisement is received.

Liu et al (US Pub., 2016/0320194 A1) discloses a ride-sharing server may receive an indication of a disturbance of one or more paths within a multi-modal transportation system. The server may also identify a ride-sharing user as scheduled to travel, using a rented vehicle, along the  one or more paths indicated as being disturbed; determine an alternate route for the ride-sharing user; and send an update to a mobile device of the ride-sharing user indicating the alternate route. A mobile device of a ride-sharing user may  receive, from the ride-sharing server, the alternate route, and send, to the ride-sharing server, an acceptance or cancellation of the alternate route.

Sridharan et al (US Pub., 2009/0006194 A1) discloses described is a technology by which an advertisement is selected for output on a mobile (e.g., vehicle navigation) system based on contextual data, including current state data from a location-sensing (e.g., GPS) device. The advertisement may be an image displayed at a location on a map corresponding to a physical location of the advertiser. The contextual data may include location, direction and destination data, user preference data and user-provided data such as calendar, task and/or contacts data(abstract) and if a user's calendar data indicates the user is just barely on time ( or will be late) for a meeting, then a high threshold will be set for advertisements that are generally optional and/or time consuming in nature, such as a sit-down lunch restaurant. Conversely, even if the user is late for a meeting at work, an advertisement for fuel may appear if the user may run out of gasoline before he will get to work[a desire arrival time] , because a corresponding fuel advertisement at such a time would have a very high delivery value(paragraph [0034]).

Lee (US Pub., No., 2012/0310530 A1) discloses the processor executes the instructions to calculate a distance between a reference location and a current location, and calculate a travel time for the distance based on a speed (abstract) , for example, the starting location may be identified as a reference location and a nature event of interest may be sunset. If, at 6:00 pm, the user has traveled one mile from the reference location, the mobile electronic device 100 may calculate a travel time of ten minutes and a nature event time that of 6: 15 pm (i.e., fifteen minutes from the current time), (paragraph [0013]).  
Busch (US Patent No., 8, 437,776 B2) disclose  a database relating to physical advertisement locations, and a wireless communication system capable of communicating with the user's mobile device. The location of the mobile device is ascertained and recorded. The location information is analyzed to determine if the user was in proximity to a physical advertisement, and the businesses visited by the user. The location information is analyzed to determine the effectiveness of physical advertisements, such as print and billboard advertisements, by determining whether a user viewed a physical advertisement and subsequently visited a business locations associated with that physical advertisement.

However, the  above reference either alone or in a combination teaches or suggests 
based on the comparison of the processed data to the at least one database of physical advertisements geographically located in proximity to the destination, generating a first advertisement-based route and an estimated time of arrival associated with the first advertisement-based route; receiving location data associated with at least one ride-share vehicle transporting the user and synchronized business data associated with at least one physical advertisement location along the first advertisement-based route; based on the location data associated with the at least one ride-share vehicle transporting the user and the synchronized business data associated with the at least one physical advertisement location along the first advertisement-based route, generating a second advertisement-based route; and dynamically re-routing the at least one ride-share vehicle to the second advertisement- based route.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682